Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitations “the assembly”, “the upper and lower part”, “the smooth surface”, and “the middle part”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 52 recites the limitations "the upper and lower parts".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 30-32, 34-36, 43-51, and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2010/0001012 (Wilson hereinafter).
In re claim 30, with reference to Figs. 5b, and 12, Wilson discloses: An adjustable insulator, for use with a can or bottle of drink, the adjustable insulator (22) including: a substantially planar body (62) having a first end (72) and a second end (70); adjustment means associated with the substantially planar body, including a first adjustment means part (97), associated with the first end of the substantially planar body, and a second adjustment means part (98), associated with the second end of the substantially planar body, the first and second parts together can adjustably connect, wherein, the first adjustment means part and second adjustment means part reciprocally connect in an adjustable manner for use about the can or bottle (see paragraph 0088), and further wherein the adjustable insulator is substantially formed of a single sheet or piece of single face corrugated cardboard of a suitable form (paragraph 0077), readily folded to create the adjustable insulator which is maintained in place in use without the need for glue or additional connection or adhesion (paragraph 0088).

    PNG
    media_image1.png
    476
    837
    media_image1.png
    Greyscale

In re claim 31, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the adjustable insulator is adjusted to a suitable position and the connection of adjustment means substantially prevents the disassembly of the first adjustment means part and the second adjustment means part until further adjustment is desired (see paragraph 0088).
In re claim 32, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein readjustment is readily possible of the adjustable insulator and then again the insulator is maintained in the adjusted position (the depth of insertion of the tab and slot accounts for adjustment which is possible with the insulator of Wilson).  
In re claim 34, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the adjustability is to adjust to fit well around the body of the can or bottle and enables a tight fit around the item.  It has been held that a 
In re claim 35, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the adjustability enables a single adjustable insulator be used with a range of items of different diameters (via the adjustability in re claim 34 above).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.  
In re claim 36, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein narrow or microflute corrugations are used (see paragraph 0074).
In re claim 43, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the substantially planar body is given a water resistant coating during manufacture (see paragraph 0054).
In re claim 44, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein decoration, colour or a graphic is applied to the surface (see paragraph 0103).
In re claim 45, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the adjustment is from a wide range of precise adjustments available enabling precise adjustment to suit the particular container to be insulated (the length of the non-curved portion of tab 97 is considered a wide range).
In re claim 46, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the adjustable insulator is substantially flat before assembly and assembled to form a substantially cylindrical insulator into which a can or bottle of drink may be readily slid (see Fig. 12).
In re claim 47, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the assembly occurs with the corrugations of the cardboard facing downwards or outwards so that when folded together the upper and lower part cover the smooth surface of the middle part with their corrugated surfaces (when formed of the material shown in Fig. 5b, the corrugations are facing both downwards and outwards, folding to bring the ends 72 and 70 together would bring the corrugations together as claimed).
In re claim 48, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the entire adjustable insulator has corrugations outermost, once assembled (as in Fig. 5b).
In re claim 49, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the adjustment means enables the two parts to be slid together and adjusted in size until a suitable size is found and on stopping the adjustment means substantially maintains the assembled insulator at that position, size 
In re claim 50, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the use of a fine or narrow corrugation for the adjustment means enables a wide range of adjustments and each small incremental corrugation enables small adjustments to be made to the assembled insulator (as in re claim 36 above).
In re claim 51, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein the first adjustment means part is in the form of a tongue or tab (97).
In re claim 54, with reference to the Figs. noted above, Wilson discloses the claimed invention including wherein adjustment can be readjusted many times as required by the user (the tab and slot can be adjusted as there is no structure preventing the parts from being disassembled in the reverse fashion as assembly).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.

Claim(s) 56-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,660,366 (Simpson hereinafter)
In re claim 56, with reference to Fig. 4a, Simpson discloses An adjustable insulator for use with a can or bottle of drink, the adjustable insulator including: a substantially planar body of single face narrow flute corrugated cardboard (column 5, 

    PNG
    media_image2.png
    369
    704
    media_image2.png
    Greyscale

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for a can or a bottle) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
In re claim 57, Wilson in view of Simpson discloses the claimed invention including wherein A method of assembly of an adjustable insulator for a can or bottle, the adjustable insulator including a substantially planar body having a first end and a second end (as in re claim 56 above), and adjustment means (16) associated with the substantially planar body, including a first adjustment means part, associated with the first end of the substantially planar body, and a second adjustment means part (mating 16), associated with the second end of the substantially planar body, whereby the first and second parts together can adjustably connect for use about the can or bottle, the method of assembly including the following steps: a) folding of the substantially planar body in three, lengthways to create a strip shape (one curved portion, and two straight portions, see Fig. 4a); b) curving the strip to form a suitable size and shape for the can or bottle to be insulated; c) connecting the first and second adjustment means parts together at that size and shape (column 3, lines 48-58), whereby the connected insulator is held in place during use by the adjustment means and further wherein the adjustable insulator is formed of a single sheet or piece of single face corrugated cardboard of a suitable form, readily folded to create the adjustable insulator which is maintained in place in use without the need for glue or additional connection or adhesion (as in re claim 56 above).
In re claim 58, Wilson in view of Simpson discloses the claimed invention including wherein the adjustable insulator is the adjustable insulator of claim 30 wherein the adjustable insulator including a substantially planar body having a first end and a second end (as in re claim 56 above), and adjustment means (16) associated with the substantially planar body, including a first adjustment means part, associated with the first end of the substantially planar body, and a second adjustment means part (mating 16), associated with the second end of the substantially planar body, whereby the first and second parts together can adjustably connect.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33 and 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims 30 and 36 above, and further in view of US PG Pub No. 2017/0042356 (Everett hereinafter).
In re claims 33, 37, 38, 39, 40, 41, and 42, Wilson discloses the claimed invention except the specific size or range of microfluting.
However, with reference to paragraph 0056, Everett discloses sizes of microfluting which would be known to one of ordinary skill in the art such as B and E types, flute widths of 1.6-3.2 mm, and from 144-305 flutes per meter depending on the material memory required during folding and designing of interlocking tabs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a desired flute size and count based on known conventions for tailoring the folding and tab functions as taught by Everett, ands since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, pages .

Claims 52, 53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims 30 and 36 above, and further in view of Simpson.
In re claims 52, 53, and 55, Wilson discloses the claimed invention including wherein when assembled the second adjustment means part is in the form of a corrugated part within a pocket formed by the upper and lower parts being folded over the middle of the substantially planar body, and two corrugated surfaces form the adjustment means and slide over and catch on one another hold the adjustable insulator in place, and the first and second parts of the adjustment means include corrugations which connect together and overlay one another one facing up and one facing down and the corrugations interlock one with the other to enable an adjustable connection and then be held in place.
However, Simpson teaches the overlapping of corrugated parts to form an adjustment means specifically utilizing the corrugations (see Figs. 4a-4e, columns 3-4, lines 48-9). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have to have utilized the corrugations of the material show in Fig. 5b of Wilson as a pocket to allow the material of portion 97 to catch on multiple corrugations in order to facilitate a more robust interlock between several corrugations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.